Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because as described on page 13, “outer side 23” is not labeled in any figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses legal phraseology.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic fluid measuring arrangement with at least two waveguide areas formed and arranged offset and spaced apart on an outer wall of the measuring tube.
The disclosure is objected to because of the following informalities: Page 16, Line 5, there is no clear explanation as to how the upper pairs and lower pairs of waveguides are defined for a circular pipe unless a square or rectangular tube is used?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, at line 6, the phrase, “the or each signal converter” is not clear as to which of the two signal converters is being described in here. Also, at lines 11-13, the phrase, “to be coupled into the waveguide part and to be received by the signal converter” is not clear as to what signal converter is the applicant referring to from the first and second signal converters defined. Furthermore, the phrase, “the waveguide parts arranged offset and spaced apart from each other along the circumference of the flow channel” is not clear as to how the waveguide parts are offset when the measuring tube is a waveguide and how can it be offset.
Regarding claims 5 and 8, line 2, it is not clear if it is the same or different measuring tube, since the measuring tube is already defined in claim 1.
Regarding claim 7, line 4, “each pair of waveguides” lacks antecedent basis as on a pair of waveguide is defined.
Regarding claim 9, at line 2, “a first and a second signal converter is defined, however, a first and second is already defined in claim 1. Furthermore, “the two pairs of waveguides” is being included in here, however, one pair of such waveguide is defined.
Regarding claim 10, the phrase, in different pairs of waveguides” is not clear as to how different pairs of waveguides is described, while only a single pair is defined earlier.
Regarding claim 13, the phrase, two different pairs of waveguides” is not clear as to how different pairs of waveguides is described, while only a single pair is defined earlier.
Regarding claims 15 and 16, “the central axis” lacks antecedent basis.
Regarding claim 17, it is not clear as to how the waveguide parts are flattenings on a round outer wall of the measuring tube and at the same time the wave guide parts for part of the inner side of the flow channel which comes in direct contact with the fluid.
Regarding claim 18, “the axial end at the axials ends” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faustmann et al. (WO2011039311) (hereinafter Faustmann) in view of Lynnworth (4,336,719).
Regarding claim 1, Faustmann teaches a fluid measuring means (Fig. 1-4) having a measuring tube (para 0053), in which a circumferentially closed flow channel for a fluid (M) to be measured is formed (5, para 0077) and in which at least two areas of an outer wall of the measuring tube are configured as waveguide parts (para 0077, substrate 1, 1’), which each form a waveguide for surface acoustic waves (para 0078), wherein a first and/or a second signal converter (SE1, SE2) is arranged at each waveguide part and the or each signal converter is designed to excite surface acoustic waves in the respective waveguide part and/or to receive surface acoustic waves from the waveguide part (OW1, OW2, Figs. 1-4), wherein surface acoustic waves emitted by the signal converter are adapted to be decoupled from the waveguide part and to propagate as bulk acoustic waves VW1, VW2) through the fluid in the flow channel and/or bulk acoustic waves are adapted to be coupled into the waveguide part and to be received by the signal converter (Figs. 1-4), wherein the waveguide parts are spaced apart from each other along the circumference of the flow channel and wherein at least two first signal converters arranged on different waveguide parts or two second signal converters arranged on different waveguide parts are arranged offset with respect to each other in the axial direction of the flow channel (Fig. 4). Faustmann does not explicitly teach the waveguide parts are arranged offset and spaced apart from each other along the circumference of the flow channel. Lynnworth teaches the waveguide parts (30, 31) arranged offset and spaced apart from each other along the circumference of the flow channel (Figs. 3 and 20a, col. 8, lines 61-64). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Lynnworth’s offset waveguide arrangement for the waveguides of Faustmann since such an arrangement would simply account for refractions. Furthermore, it would be similarly, help in easier measurement of travel time difference at low flow velocities when the waveguides are off and so are the transducers.
Regarding claim 2, while, Faustmann in view of Lynnworth do not explicitly teach the fluid measuring means designed such that a measurement section extending through the flow channel between two signal converters having a greater length being provided for fluids having higher sound velocities, and a measurement section extending through the flow channel between two signal converters having a smaller length for fluids having lower sound velocities is nothing more than a matter of experimental design choice since it is known to design an arrangement for lower and higher velocity fluids as the waves would travel slower in low velocity flows compared to higher velocity flows and thus arranging the transducers at different locations would accommodate the receipt of waves based on the flow velocity, thus adjusting the lengths of the measurement sections accordingly.
Regarding claim 4, Faustmann teaches the decoupled bulk sound wave reflected back at the area of the inner side to the waveguide part from which it was decoupled but does not explicitly teach the decoupled bulk sound wave reflected back only once at the area of the inner side to the waveguide part from which it was decoupled. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a person having ordinary skill to design the waveguide part such that it is not within the second reflection as only the first reflection would be part of the measurement.
Regarding claim 15, Faustmann teaches all waveguide parts are arranged such that they are each arranged on a parallel to the central axis of the flow channel (Figs. 1-4).
Regarding claim 16, Faustmann teaches the signal converters are arranged such that bulk acoustic waves pass through the central axis of the flow channel directly after being decoupled from the respective waveguide part of each signal converter acting as a transmitter (Figs. 1-4).
Regarding claims 17 and 18 Lynnworth teaches the waveguide parts provided in the inner side of the flow channel which comes into direct contact with the fluid flowing through, however does not teach the waveguide parts configured as flattenings on a round outer wall of the measuring tube, in which the wall thickness of the measuring tube is reduced or, in a side view, the flattenings are each configured in an oblique manner and so as to taper towards the axial end at the axial ends thereof. Designing the flattened waveguide parts on a reducers wall thickness is nothing more than a matter of design choice since designing such waveguide parts would guide the waves to and from the transmitter/receiver for evaluations in order to effectively measure the flow.
Allowable Subject Matter
Claims 3 and 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest all waveguide parts, each located opposite an area of the measuring tube which is not configured as a respective waveguide part and on which no signal converters are provided, and a wall thickness of the outer wall of the measuring tube in these areas is unchanged compared to the areas of the outer wall adjacent in the circumferential direction. Prior arts made available fail to teach or fairly suggest an even number of waveguide parts provided with two waveguide parts respectively arranged diametrically opposite one another forming a pair of waveguides, wherein each pair of waveguides has a waveguide part serving as a reference waveguide and a waveguide part serving as a measuring waveguide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            9/30/2022